DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 2/12/2021.
Claims 14-30 are pending, with claims 1-13 being cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/16/2021 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14&17, 15, 18, 22, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, and 8 of U.S. Patent No. 10,945,234. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 10,945,234 patent (see correspondence table below):

Instant Application 
USPN 10,945,234
14. A method for receiving a signal, which is applied to a terminal supporting a first system signal configuration and a second system signal configuration, a first subcarrier spacing in the first system signal configuration being different from a second subcarrier spacing in the second system signal configuration, the method comprising: determining, according to a frequency band that the terminal supports, a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal, the signal being a synchronization signal or a basic broadcast signal; determining a first frequency resource allocated for the first subcarrier spacing and a second frequency resource allocated for the second subcarrier spacing in the frequency band; and receiving the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency resource according to the second frequency domain position.  
17.  The method according to claim 14, wherein the determining a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal, comprises: shifting a preset frequency resource block located at a center frequency point of the frequency band upwardly by a first threshold corresponding to the first subcarrier spacing, to obtain a first frequency resource block, and determining the first frequency domain position of the signal according to a first positional relationship between the signal and the first frequency resource block; and shifting the preset frequency resource block downwardly by a second threshold corresponding to the second subcarrier spacing, to obtain a second frequency resource block, and determining the second frequency domain position of the signal according to a second positional relationship between the signal and the second frequency resource block.  

15.  The method according to claim 14, wherein the signal is a synchronization signal, and when part of the signal is received on the first frequency resource, the method further comprises: determining, according to a current first time domain position of the signal, a second time domain position of next occurrence of the signal on the second frequency resource; when the second time domain position is reached, receiving the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency domain resource according to the second frequency domain position, the second time domain position being earlier than a third time domain position of next occurrence of the signal on the first frequency resource.  

18.  The method according to claim 17, wherein the receiving the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency resource according to the second frequency domain position, comprises: determining a first frequency grid corresponding to the first subcarrier spacing and a second frequency grid corresponding to the second subcarrier spacing; and scanning, on the first frequency resource, the signal at intervals of the first frequency grid via a first scanning window having the same size as the first frequency resource block; and scanning, on the second frequency resource, the signal at intervals of the second frequency grid via a second scanning window having the same size as the second frequency resource block.  


22.  An apparatus for signal receiving, which is applied to a terminal supporting a first system signal configuration and a second system signal configuration, a first subcarrier spacing in the first system signal configuration being different from a second subcarrier spacing in the second system signal configuration, the apparatus comprising: a processor; a memory storing instructions executable by the processor, wherein the processor is configured to: determine, according to a frequency band which the terminal supports, a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal, the signal being a synchronization signal or a basic broadcast signal; determine a first frequency resource allocated for the first subcarrier spacing and a second frequency resource allocated for the second subcarrier spacing in the frequency band; and receive the signal on the first frequency resource according to the first frequency domain position, and receive the signal on the second frequency resource according to the second frequency domain position.  






















23.  The apparatus according to claim 22, wherein when the signal is a synchronization signal, the processor is further configured to: when part of the signal is received on the first frequency resource, determine, according to a current first time domain position of the signal, a second time domain position of next occurrence on the second frequency resource of the signal; when the second time domain position is reached, receive the signal on the first frequency resource according to the first frequency domain position, and receive the signal on the second frequency domain resource according to the second frequency domain position, the second time domain position being earlier than a third time domain position of the signal which appears on the first frequency resource next time.  


26.  The apparatus according to claim 12 wherein the processor is further configured to: determine a first frequency grid corresponding to the first subcarrier spacing and a second frequency grid corresponding to the second subcarrier spacing; and scan, on the first frequency resource, the signal at intervals of the first frequency grid via a first scanning window having the same size as the first frequency resource block; and scan, on the second frequency resource, the signal at intervals of the second frequency grid via a second scanning window having the same size as the second frequency resource block.  
1. A method for receiving a signal, applied to a terminal supporting a first system signal configuration and a second system signal configuration, a first subcarrier spacing in the first system signal configuration being different from a second subcarrier spacing in the second system signal configuration, the method comprising: determining, according to a frequency band that the terminal supports, a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal, the signal being a synchronization signal or a basic broadcast signal, wherein the determining comprises: shifting a preset frequency resource block located at a center frequency point of the frequency band upwardly by a first threshold corresponding to the first subcarrier spacing, to obtain a first frequency resource block, and determining the first frequency domain position of the signal according to a first positional relationship between the signal and the first frequency resource block; and shifting the preset frequency resource block downwardly by a second threshold corresponding to the second subcarrier spacing, to obtain a second frequency resource block, and determining the second frequency domain position of the signal according to a second positional relationship between the signal and the second frequency resource block; determining a first frequency resource allocated for the first subcarrier spacing and a second frequency resource allocated for the second subcarrier spacing in the frequency band; and receiving the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency resource according to the second frequency domain position. 








    2. The method according to claim 1, wherein the signal is a synchronization signal, the method further comprising: when part of the signal is received on the first frequency resource, determining, according to a current first time domain position of the signal, a second time domain position of next occurrence of the signal on the second frequency resource; when the second time domain position is reached, receiving the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency domain resource according to the second frequency domain position, the second time domain position being earlier than a third time domain position of next occurrence of the signal on the first frequency resource. 


    3. The method according to claim 1, wherein the receiving the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency resource according to the second frequency domain position, comprises: determining a first frequency grid corresponding to the first subcarrier spacing and a second frequency grid corresponding to the second subcarrier spacing; and scanning, on the first frequency resource, the signal at intervals of the first frequency grid via a first scanning window having the same size as the first frequency resource block; and scanning, on the second frequency resource, the signal at intervals of the second frequency grid via a second scanning window having the same size as the second frequency resource block.


    6. An apparatus for receiving a signal, applied to a terminal supporting a first system signal configuration and a second system signal configuration, a first subcarrier spacing in the first system signal configuration being different from a second subcarrier spacing in the second system signal configuration; the apparatus comprising: a processor; and a memory storing instructions executable by the processor; wherein the processor is configured to: determine, according to a frequency band which the terminal supports, a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal, the signal being a synchronization signal or a basic broadcast signal, wherein the determining comprises: shifting a preset frequency resource block located at a center frequency point of the frequency band upwardly by a first threshold corresponding to the first subcarrier spacing, to obtain a first frequency resource block, and determining the first frequency domain position of the signal according to a first positional relationship between the signal and the first frequency resource block; and shifting the preset frequency resource block downwardly by a second threshold corresponding to the second subcarrier spacing, to obtain a second frequency resource block, and determining the second frequency domain position of the signal according to a second positional relationship between the signal and the second frequency resource block; determine a first frequency resource allocated for the first subcarrier spacing and a second frequency resource allocated for the second subcarrier spacing in the frequency band; and receive the signal on the first frequency resource according to the first frequency domain position, and receive the signal on the second frequency resource according to the second frequency domain position. 
    

7. The apparatus according to claim 6, when the signal is the synchronization signal, and the processor is further configured to: when part of the content of the signal is received on the first frequency resource, determine, according to a current first time domain position of the signal, a second time domain position of next occurrence of the signal on the second frequency resource; when the second time domain position is reached, receive the signal on the first frequency resource according to the first frequency domain position, and receive the signal on the second frequency domain resource according to the second frequency domain position, the second time domain position being earlier than a third time domain position of the signal which appears on the first frequency resource next time. 


    8. The apparatus according to claim 6, wherein the processor is further configured to: determine a first frequency grid corresponding to the first subcarrier spacing and a second frequency grid corresponding to the second subcarrier spacing; and scan, on the first frequency resource, the signal at intervals of the first frequency grid via a first scanning window having the same size as the first frequency resource block; and scan, on the second frequency resource, the signal at intervals of the second frequency grid via a second scanning window having the same size as the second frequency resource block. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (USPAN 2014/0105141) in view of Lo (USPAN 2012/0163223).
Consider claims 14, 22, and 30, Noh discloses a method (see paragraph 50, wherein disclosed is said method) an apparatus for receiving a signal, which is applied to a terminal supporting a first system signal configuration and a second system signal configuration, a first subcarrier spacing in the first system signal configuration being (see figure 1 (reproduced below for convenience) and figures 12 and 13 and paragraph 144, wherein disclosed is said apparatus), and a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, cause the terminal to (see figure 1 (reproduced below for convenience) and figures 12 and 13 and paragraph 144, wherein disclosed is said apparatus):
determine, according to a frequency band that the terminal supports, a first frequency domain position, corresponding to the first subcarrier spacing, of a signal to be received and a second frequency domain position, corresponding to the second subcarrier spacing, of the signal (see paragraph 50: “Herein, the parameters for SRS generation may include a cell-specific SRS bandwidth, a transmission comb, a UE-specific SRS bandwidth, hopping related configuration parameters, a frequency domain position, a periodicity, a subframe configuration (designating which subframe will transmit an SRS)…”); 
determine a first frequency resource allocated for the first subcarrier spacing and a second frequency resource allocated for the second subcarrier spacing in the frequency band (see paragraph 50: “Herein, transmission comb may designate frequency positions assigned at intervals of two types of subcarrier spacing.”); and 
receive the signal on the first frequency resource according to the first frequency domain position, and receiving the signal on the second frequency resource according to the second frequency domain position (see paragraph 50: “Herein, the parameters for SRS generation may include a cell-specific SRS bandwidth, a transmission comb, a UE-specific SRS bandwidth, hopping related configuration parameters, a frequency domain position, a periodicity, a subframe configuration (designating which subframe will transmit an SRS), an antenna configuration (designating the number of antennas transmitting an SRS and the number of antenna ports), a base sequence index, a cyclic shift index (i.e., a reference signal to be used for SRS generation), and so forth. Herein, transmission comb may designate frequency positions assigned at intervals of two types of subcarrier spacing.”)

    PNG
    media_image1.png
    471
    594
    media_image1.png
    Greyscale

Noh does not specifically disclose the signal being a synchronization signal or a basic broadcast signal.
Lo teaches the signal being a synchronization signal or a basic broadcast signal (see abstract and paragraph 54: synchronization signal), and further teaches
determining, according to a frequency band that a terminal supports, a frequency domain position corresponding to a subcarrier spacing (see paragraph 54: In one embodiment, the center subcarrier of a primary control signal may only be placed at a frequency location that is related to the system parameters (e.g., clock rate, sampling rate, and subcarrier spacing) or simply a predetermined frequency location. For example, the center subcarrier of a primary control channel is placed at a position in the frequency grids that are (positive and negative) multiples of a system sampling rate/clock rate, a (positive and negative) fraction of the sampling rate/clock rate, or (positive and negative) multiples of a subcarrier spacing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noh and combine it with the noted teachings of Lo. The motivation to combine these references is to provide a (see paragraph 2 of Lo).

Allowable Subject Matter
Claims 15-21 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412